IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION

WILLIE OTIS HARRIS, )
Petitioner, )
)

v. ) No. 3:18-cv-1508~S (BT)
)
LORIE DAVIS, Director, TDCJ-CID )
Respondent, )

ORDER ACCEPTING FINDINGS ANI) RECOMMENDATION
OF THE UNl'l`ED STATES MAGISTRATE JUDGE

The United States Magistr&te Judge made Findings, Conclusions, and a Recornmendation
in this case. Pfaintiff/Petitioner filed objections, and the District Court has made a de novo
review of those portions of the proposed findings and recommendation to Which objection Was
made The objections are overruled, and the Court ACCEP'I`S the Findings, Conclusions, and
Recommendation of the United States Magistrate Judge.

}L\
so oRDERED this §_ day Of october, 2018.

/L/%M\~

KAREN GRBN SCHOLER
UNITED STATES DISTRICT JUDGE

 

